DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	It is noted that the applicant used the term “IAMS” throughout the claims. This term has a special definition defined in the specification of the application: Inlet Air Management System (Claim 1).
It is noted that the applicant uses the term ‘actively controlled’ in claims 3 and 12. This term is not defined in the specification of the application. This is being interpreted as meaning manually controlled.
It is noted that the applicant uses the term ‘actively controlled’ in claims 4 and 13. This term is not defined in the specification of the application. This is being interpreted as meaning automatically controlled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 20180043986 A1) in view of Brand (US 20150344141 A1) and Courtois (CA 2978695 A1).  
Regarding claim 1, Miller teaches A rotatable nacelle (Miller, figure 2A, item 
202a and 202b, tiltrotor nacelles at the end of wings), comprising:
an engine inlet configured to receive air (Miller, figure 4A, items 302 and 314, barrier and ram air inlets); and
an inlet air management system (IAMS), comprising:
a primary inlet, the primary inlet configured to selectively allow air to flow into a duct (Miller, figure 5A, item 312, selector duct) associated with the engine air inlet via the primary inlet (Miller, figure 4A, item 314, ram air inlet);
a secondary inlet configured to selectively allow air to flow into the duct associated with the engine air inlet via the secondary inlet (Miller, figure 4A, item 302, barrier filter inlet), 
the secondary inlet being configured to receive an air filter (Miller, figure 4A, item 310, barrier filter plenum receiving air from barrier filter inlet)
an inlet door configured to selectively control airflow through the primary inlet (Miller, figure 5A, item 306, bypass door used to allow air to flow in from the primary inlet), the inlet door comprising a first face that obstructs entrance of air into the primary inlet when the inlet door is in a closed position (Miller, figure 4b, item 306, inlet door is closed and a face of the inlet door obstructs entrance of air into the primary inlet); except:
wherein the first face is substantially coplanar with the inlet bottom ledge surface when the inlet door is in the open position; and
a hinge associated with a side of the inlet door and configured to allow air to flow into the inlet along the first face but not along a second face of the inlet door that opposes the first face when the inlet door is in an open position.

Brand teaches an inlet door having an inlet bottom ledge surface (Brand, figure 2b, item 112, inlet has a bottom ledge surface) with a hinge associated with a side of the inlet door (Brand, figure 2b, item 202, inlet door hinged on one side) and configured to allow air to flow into the inlet along the first face but not along a second face of the inlet door that opposes the first face when the inlet door is in an open position (Brand, figure 2b, see callout below).

    PNG
    media_image1.png
    405
    429
    media_image1.png
    Greyscale

	Miller and Brand are both considered analogous art as they are both in the same field of engine inlets designed to mitigate dust ingestion. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the inlet door of Miller with the inlet door hinged on its edge of Brand as a simple substitution of one known element for another to obtain predictable results.

Courtois teaches an inlet door which is coplanar with a surrounding surface (Courtois, figure 7, item 168).
	Miller as modified by Brand and Courtois are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Miller as modified by Brand with the door configured to be coplanar with the surrounding surface of Courtois in order to reduce the drag produced by the door.

	Regarding claim 3, Miller as modified by Brand and Courtois teaches the rotatable nacelle of claim 1, wherein the inlet door is actively controlled (Miller, paragraph 8, lines 19-23, inlet door manually controlled).
Regarding claim 4, Miller as modified by Brand and Courtois teaches the rotatable nacelle of claim 1, wherein the inlet door is passively controlled (Miller, paragraph 8, lines 19-23, inlet door automatically controlled).
Regarding claim 5, Miller as modified by Brand and Courtois teaches the rotatable nacelle of claim 1, wherein the duct comprises at least one aperture (Miller, figure 6A, item 320, opening in selector duct).
Regarding claim 6, Miller as modified by Brand and Courtois teaches the rotatable nacelle of claim 5, wherein airflow through both the primary inlet and airflow through the aperture is selectively controlled by moving an inlet door (Miller, paragraph 8, lines 3-9, doors control airflow from filtered and unfiltered inlet sections).

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 20180043986 A1) in view of Brand (US 20150344141 A1) as applied to claim 1 and further in view of Gekht (US 20170241342 A1).
	Regarding claim 7, Miller as modified by Brand and Courtois teaches the rotatable nacelle of claim 1, except: further comprising a dump aperture associated with a downstream outer profile of the IAMS.
	Gekht teaches a dump aperture associated with a downstream outer profile of the IAMS (Gekht, paragraph 69, foreign particle contained air is pushed through outlet).
Miller as modified by Brand and Courtois and Gekht are both considered analogous art as they are both in the same field of aircraft inlet design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Miller as modified by Brand and Courtois with the dump aperture of Gekht in order to allow for particle contaminated air to be removed from the ducts rather than accumulate there.
Regarding claim 8, Miller as modified by Brand, Courtois, and Gekht teaches the rotatable nacelle of claim 7, further comprising:
a dump door configured to selectively control airflow through the dump aperture (Gekht, figure 15b, item 66, deployable vanes manipulate airflow into outlet).
Regarding claim 9, Miller as modified by Brand, Courtois, and Gekht teaches the rotatable nacelle of claim 8, as shown above, further comprising:
an inlet door configured to selectively control airflow through the primary inlet (Miller, figure 5A, item 306, bypass door used to allow air to flow in from the primary inlet).

Claims 10 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 20180043986 A1) in view of Brand (US 20150344141 A1) and Courtois (CA 2978695 A1).

Regarding claim 10, Miller teaches an aircraft, comprising:
a fuselage (Miller, figure 2A, item 200, tiltrotor aircraft includes a fuselage);
an engine inlet configured to receive air (Miller, figure 4A, items 302 and 314, barrier and ram air inlets); and
an inlet air management system (IAMS), comprising:
a primary inlet configured to selectively allow air to flow into a duct (Miller, figure 5A, item 312, selector duct) associated with the engine air inlet via the primary inlet (Miller, figure 4A, item 314, ram air inlet);
a secondary inlet configured to selectively allow air to flow into the duct associated with the engine air inlet via the secondary inlet (Miller, figure 4A, item 302, barrier filter inlet), the secondary inlet being configured to receive an air filter (Miller, figure 4A, item 310, barrier filter plenum receiving air from barrier filter inlet);
wherein the IAMS is movable relative to the fuselage (Miller, figure 2A, items 202a and 202b, tilt rotor assemblies allow the rotor, engine, nacelle, and associated parts to rotate with respect to the fuselage), except:
the inlet door having an inlet bottom ledge surface 
wherein the first face is substantially coplanar with the inlet bottom ledge surface when the inlet door is in the open position; and
a hinge associated with a side of the inlet door and configured to allow air to flow into the inlet along the first face but not along a second face of the inlet door that opposes the first face when the inlet door is in an open position.
Brand teaches an inlet door having an inlet bottom ledge surface (Brand, figure 2b, item 112, inlet has a bottom ledge surface) with a hinge associated with a side of the inlet door (Brand, figure 2b, item 202, inlet door hinged on one side) and configured to allow air to flow into the inlet along the first face but not along a second face of the inlet door that opposes the first face when the inlet door is in an open position (Brand, figure 2b, see callout below).

    PNG
    media_image1.png
    405
    429
    media_image1.png
    Greyscale

	Miller and Brand are both considered analogous art as they are both in the same field of engine inlets designed to mitigate dust ingestion. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the inlet door of Miller with the inlet door hinged on its edge of Brand as a simple substitution of one known element for another to obtain predictable results.

Courtois teaches an inlet door which is coplanar with a surrounding surface (Courtois, figure 7, item 168).
	Miller as modified by Brand and Courtois are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Miller as modified by Brand with the door configured to be coplanar with the surrounding surface of Courtois in order to reduce the drag produced by the door.

Regarding claim 12, Miller as modified by Brand and Courtois teaches the aircraft of claim 10, wherein the inlet door is actively controlled (Miller, paragraph 8, lines 19-23, inlet door manually controlled).
Regarding claim 13, Miller as modified by Brand and Courtois teaches the aircraft of claim 10, wherein the inlet door is passively controlled (Miller, paragraph 8, lines 19-23, inlet door automatically controlled).
Regarding claim 14, Miller as modified by Brand and Courtois teaches the aircraft of claim 10, wherein the duct comprises at least one aperture (Miller, figure 6A, item 320, opening in selector duct).
Regarding claim 15, Miller as modified by Brand and Courtois teaches the aircraft of claim 14, wherein airflow through both the primary inlet and airflow through the aperture is selectively controlled by moving an inlet door (Miller, paragraph 8, lines 3-9, doors control airflow from filtered and unfiltered inlet sections).

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 20180043986 A1) in view of Brand (US 20150344141 A1) and Courtois (CA 2978695 A1) as applied to claim 10 and further in view of Gekht (US 20170241342 A1).
	Regarding claim 16, Miller as modified by Brand and Courtois teaches the rotatable nacelle of claim 10, except: further comprising a dump aperture associated with a downstream outer profile of the IAMS.
	Gekht teaches a dump aperture associated with a downstream outer profile of the IAMS (Gekht, paragraph 69, foreign particle contained air is pushed through outlet).
Miller as modified by Brand and Courtois and Gekht are both considered analogous art as they are both in the same field of aircraft inlet design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Miller as modified by Brand and Courtois with the dump aperture of Gekht in order to allow for particle contaminated air to be removed from the ducts rather than accumulate there.
Regarding claim 17, Miller as modified by Brand, Courtois, and Gekht teaches the rotatable nacelle of claim 16, further comprising:
a dump door configured to selectively control airflow through the dump aperture (Gekht, figure 15b, item 66, deployable vanes manipulate airflow into outlet).
Regarding claim 18, Miller as modified by Brand, Courtois, and Gekht teaches the aircraft of claim 17, further comprising:
an inlet door configured to selectively control airflow through the primary inlet (Miller, figure 5A, item 306, bypass door used to allow air to flow in from the primary inlet).

Response to Arguments
Applicant’s arguments, see page 9 of applicant’s reply, filed 07/13/2022, with respect to drawing objections, claim objections, and 35 USC 112 rejection of claim 13 have been fully considered and are persuasive.  The objections/rejections have been withdrawn. 

Applicant’s arguments with respect to claim(s) 1, 3-10, and 12-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Krahl (US 20110001003 A1) teaches a radial inlet with filter including a bypass option.
Braeutigam (US 20140158833 A1) teaches an inlet with a filter and actuator that bypasses inlet.
Parsons (US 20180208323 A1) teaches an air inlet with a bypass door controlled to change airflow rate; also includes filter.
Caldwell (US 2374412 A) teaches an air inlet where air can be diverted through a filter before use in the engine.
Smith (EP 2224100 A2) teaches a turbofan engine design where a valve controls the bypass air. This reads on the dump aperture.
O’Brien (US 11359544 B2) teaches an inlet door for selectively bypassing a filter, wherein the door is optionally hinged at the bottom. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN ANDREW YANKEY whose telephone number is (571)272-9979. The examiner can normally be reached Monday-Thursday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN ANDREW YANKEY/Examiner, Art Unit 3642                                                                                                                                                                                                        /JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642